DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 03/24/2022 have been fully considered but they are not persuasive. 

Applicant has argued as follows: Claim 1 has been amended to include subject matter from claim 5 therein. With respect to claim 5, the Office Action states "...See Levy ,¶71, 'FIG. 5 includes a sample map 500 illustrating a variation of the position of the arc of discontinuity 402 in the pupil plane as a function of location on the sample 106, in accordance with one or more embodiments of the present disclosure."' Office Action, page 7. However, it is not apparent how that discloses performing automated computer image processing to characterize patterns in each image by one or more image parameters, let alone a comparison of those one or more image parameters of the images for target structures having the same design but being formed at different locations on a substrate and/or on different substrates. That cited portion of Levy merely describes a graphical depiction of data. There is no hint at automated computer image processing, no hint at characterization of patterns in each image by one or more image parameters and no hint at a comparison of those one or more image parameters of the images for target structures having the same design but being formed at different locations on a substrate and/or on different substrates.
Examiner’s Response: An additional reference of Marciano has been added to show that arcs of discontinuity from different pupil image locations are compared to each other in order to determine the variation in thickness. The arc of discontinuity is considered to be an image parameter that characterize patterns in the pupil image. See the rejection of claim 1 for more details. 
Also note that Marciano et al. and Levy et al. contain most of the same inventors for the same applicant so much of the material in each of the patents should be easily combinable. In fact many of the same figures for the explanation of variation of arc of discontinuity appear in both of these applications. 

Applicant has argued as follows: Further, with respect to capture of images for a plurality of nominally identical target structures, the Office Action refers to paragraphs [0069] and [0070] of Levy in particular. However, those cited portions of Levy merely describe obtaining a pupil of a "first metrology target" and of a "second metrology target." But there is no apparent indication that they are "nominally identical target structures."
Examiner’s Response: An additional reference of Kandel has been added to show that the grating over grating structures can be identical. See the rejection of claim 1 for more details.

Applicant has argued as follows: However, it is not apparent where Levy describes this "visual comparison." Rather, Figure 5 of Kusnadi merely shows a variation of the arc of discontinuity. There is no indication or suggestion of comparing one signal 502 in Figure 5 with another signal 502 in Figure 5 or what the purpose of doing so would be. The Examiner argues that it is "visually inferred the variation of the position of the arch of discontinuity based on location." Even if that implied comparison of images for target structures (which Applicant denies), it is not apparent how "the variation of the position of the arch of discontinuity based on location" relates to inferring the presence of a difference in structure, between the different locations. There is no mention of "structure" or anything comparable in that statement. Further, the Examiner's argument that "[t]his visual comparison is for example as disclosed by Levy that the magnitudes are symmetric and have a maximum at their center" also makes no reference to "structure" or anything comparable. 
Examiner’s Response: An additional reference of Marciano has been added to show that arcs of discontinuity from different pupil image locations are compared to each other in order to determine the variation in thickness. The arc of discontinuity is considered to be an image parameter that characterize patterns in the pupil image. See the rejection of claim 1 for more details.

Applicant has argued as follows: The arc of discontinuity is merely "... a region of vanishing signal in the pupil plane (e.g. associated with light entering the system at a specified angle)." Levy, paragraph [0069]. Thus, it is a failure by Levy's measurement tool to capture a signal and thus the arc of discontinuity is merely associated with captured light and the ability of Levy's measurement tool to capture it. It is not apparent how that leads to a conclusion that there is a difference in structure between different locations.
Examiner’s Response: Levy in ¶68 discloses that a variation in film thickness or in critical dimensions between spatially separated metrology targets can be determined based on variations in a locations of an arc of discontinuity. The film thickness and critical dimensions are variations in structures, therefore arc of discontinuity is not merely “a region of vanishing signal in the pupil plane” but it represents variations in structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, and 15-17, and 19-22  are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Pub. No. 2016/0290796 A1) in view of Marciano et al. (US Pub. No. 2018/0023950 A1) and in further view of Kandel et al. (“Differential signal scatterometry overlay metrology: an accuracy investigation”).
Regarding claim 1, Levy discloses, a method of monitoring a manufacturing process in which multilayered product structures are formed on substrates by a combination of patterning steps, physical processing steps and chemical processing steps, the method comprising: (See Levy ¶22, “It is recognized herein that semiconductor processes (e.g. deposition of a film, a lithography step, an etch step, and the like) performed by a semiconductor process tool may drift over time.”)
(a) illuminating a target structure with inspection radiation; (See Levy ¶63, It is further recognized herein that, in scatterometry overlay metrology tools, an illumination beam 104 incident on a metrology target on the sample 106 will generate a well-defined diffraction pattern that is detected at least in part by the detector 120.”)
(b) capturing at least one image representing an angular distribution of the inspection radiation after it has been scattered by the target structure;  (See Levy ¶63, “Accordingly, a detector 120 (e.g. CCD detectors) located at a pupil plane of a scatterometry overlay metrology tools provide data associated with the angle at which light enters the system.  In this regard, each pixel in the pupil plane measures the reflectivity of the metrology target associated with a different diffraction angle of the illumination beam 104.”)
(c) repeating steps (a) and (b) to capture images for a plurality of 
Levy discloses the above limitations, but he does not clearly disclose comparing image parameters.
However Marciano disclose, (c) repeating steps (a) and (b) to capture images for a plurality of 
and performing automated computer image processing to characterize patterns in each image by one or more image parameters (See Marciano ¶27, “As the pupil contains a certain amount of pixels, with each pixel corresponding to a different angle of illumination, the resonant effects could directly being observed on the very pupil through arcs of discontinuities 96, or through specific gradients or noise patterns over the pupil overlay, or through vanishing pupil sensitivity.”)
and (d) based on a comparison of the one or more image parameters of the images for target structures having the same design but being formed at different locations on a substrate and/or on different substrates, inferring the presence of a difference in structure, between the different locations.  (See Marciano ¶35, “(ii) creating wafer maps of the position of arc 96 over the wafer, which would be directly related to the symmetric process variations, and (iii) using RCA tools on which different symmetric process variation are applied. The position of arc 96 for each process variation may be compared to the position of arc 96 over the wafer and then the symmetric process variation may be quantitatively estimated over the wafer.”
Further see Marciano ¶38, “Sites in the center and at the periphery of the wafer are compared, with arc 96 indicated on all four images. Pupil images 91C, 91D illustrate measured overlays over the pupils in different sites (center and edge, respectively) and pupil images 92C, 92D are simulated pupil images of the stack in the respective sites, wherein symmetric process variations were inserted in the simulation by varying the thickness of one of the layers. The site for which pupil images 91C, 92C are provided, has a minus 11 nm variation of the layer thickness from nominal thickness while the site for which pupil images 91D, 92D are provided, has a plus 1 nm variation of the layer thickness from nominal thickness.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the comparison of arc of discontinuity to determine variation in cell thickness as suggested by Marciano to Levy’s determining a variation of arch of discontinuity using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because both patents have almost the same inventors, are discussing the same topic, and even use many of the same figures. Therefore Marciano can be considered to be giving additional details or slightly different embodiments of the same method of Levy.
Marciano and Levy disclose using grating over grating structures (Marciano ¶26), cell to cell variation (Marciano ¶47), SCOL targets (Marciano ¶49), and periodic gratings (Levy ¶27),  however they do not clearly disclose that the targets are nearly identical.
However Kandel discloses, for a plurality of nominally identical target structures formed by the manufacturing process at different locations (See Kandel p. 2 Abstract, “In this work we present results of a study of an alternative technology for overlay metrology – Differential signal scatterometry overlay (SCOL).”
Further see Kandel p. 3 third para, “Within the differential signal approach, each overlay target consists of several cells, where each cell is a grating-over-grating structure similar to Figure 1. In each of the cells the top grating is intentionally shifted with respect to the bottom grating by design. The cells in a target are identical by design except for the intentional offsets which differ from cell to cell.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identical grating over grating structures for each cell as suggested by Kandel to Marciano and Levy’s grating over grating cells using known engineering techniques, with a reasonable expectation of success and the results would be predicable of performing measurements using SCOL technology.

Regarding claim 2, Levy, Marciano, and Kandel disclose, the method as claimed in claim 1, wherein the presence of a difference in structure is inferred in step (d) without inferring a specific difference in structure. (See Marciano ¶35, “FIG. 2 schematically illustrates the way a symmetric process variation affects the LS and the pupil. Considering that from one site on the wafer to another, the occurrence of some symmetric process variation such as thickness variation of one of the layers, variation of CD (critical dimension), etc., shifts resonance region …  The position of arc 96 for each process variation may be compared to the position of arc 96 over the wafer and then the symmetric process variation may be quantitatively estimated over the wafer.”)

Regarding claim 3, Levy, Marciano, and Kandel disclose, the method as claimed in claim 2, wherein the presence of a difference in structure is inferred in step (d) without distinguishing between changes of geometric properties and material properties within the target structure.  (See Marciano ¶35, “FIG. 2 schematically illustrates the way a symmetric process variation affects the LS and the pupil. Considering that from one site on the wafer to another, the occurrence of some symmetric process variation such as thickness variation of one of the layers, variation of CD (critical dimension), etc., shifts resonance region …  The position of arc 96 for each process variation may be compared to the position of arc 96 over the wafer and then the symmetric process variation may be quantitatively estimated over the wafer.”)

Regarding claim 4, Levy, Marciano, and Kandel disclose, the method as claimed in claim 1, wherein in step (d) a degree of difference in the structures is determined, not only presence or non-presence. (See Marciano ¶38, “The site for which pupil images 91C, 92C are provided, has a minus 11 nm variation of the layer thickness from nominal thickness while the site for which pupil images 91D, 92D are provided, has a plus 1 nm variation of the layer thickness from nominal thickness.”)

Regarding claim 6, Levy, Marciano, and Kandel disclose, the method as claimed in claim 1, wherein the image processing includes recognition of one or more types of features, and wherein the comparison is based at least partly on an image parameter comprising: a. the number of features of a first type in part of the image, b. the positioning of a feature of the first type within the captured image, c. the shape of a feature of the first type, d. the positioning of a feature of the first type relative to one or more other features of the first type, e. the intensity of a feature of the first type relative to a feature of a second type, f. and/or the positioning of a feature of the first type relative to one or more features of a second type.  (Marciano discloses parts b, c, and d of the claim, see ¶38, “FIG. 3B is a schematic example for locations of arc 96 in the pupil in different sites of the wafer, when different sites are measured with the same recipe, from data and simulation, for different layer thicknesses, according to some embodiments of the invention. Sites in the center and at the periphery of the wafer are compared, with arc 96 indicated on all four images. Pupil images 91C, 91D illustrate measured overlays over the pupils in different sites (center and edge, respectively) and pupil images 92C, 92D are simulated pupil images of the stack in the respective sites, wherein symmetric process variations were inserted in the simulation by varying the thickness of one of the layers.”)

Regarding claim 7, Levy, Marciano, and Kandel disclose, the method as claimed in claim 6, wherein the first type of feature is an arcuate feature. (See Marciano ¶37, “The wafer map signatures clearly indicate the symmetric variation of the arc position over the wafer, which indicates the presence of symmetric process variations.”)

Regarding claim 8, Levy, Marciano, and Kandel disclose, the method as claimed in claim 1, further comprising determining a parameter of performance of the manufacturing process by measuring a plurality of target structures that have been subject to the same process steps as the target structures used in step (b), wherein in step (e) the measurement for each target structure is determined partly on basis the difference in structure inferred in step (d) for a target structure measured in step (b) at a corresponding location and/or substrate.  (See Levy ¶69, “An error signal 410a illustrates a corresponding inaccuracy of an overlay measurement associated with the metrology target.  The inaccuracy of the overlay measurement may, but is not limited to, represent a difference between an overlay as measured by the scatterometry overlay measurement tool using a process-sensitive recipe (e.g. including an arc of discontinuity 402) and the real overlay (e.g. as measured using a process-robust recipe or using a separate analysis).”)

Regarding claim 9, Levy, Marciano, and Kandel disclose, the method as claimed in claim 8, wherein the measurements made in step (e) use previously determined calibration information to determine the parameter of performance based on measurement signals obtained from the target structures, and the calibration information is adjusted for each target depending on the difference inferred.  (See Levy ¶69, “An error signal 410a illustrates a corresponding inaccuracy of an overlay measurement associated with the metrology target.  The inaccuracy of the overlay measurement may, but is not limited to, represent a difference between an overlay as measured by the scatterometry overlay measurement tool using a process-sensitive recipe (e.g. including an arc of discontinuity 402) and the real overlay (e.g. as measured using a process-robust recipe or using a separate analysis).”)

Regarding claim 10, Levy, Marciano, and Kandel disclose, the method as claimed in claim 9, wherein the calibration information defines a correction for artifacts of an inspection apparatus, (See Levy ¶72, “In one embodiment, the system 100 may identify a variation of a symmetric process on a sample 106 and provide metrology performance data (e.g. through the metrology performance analysis module 206 to the recipe control module 208) to modify a recipe for one or more metrology tools 202 to mitigate the impact of the symmetric performance variation on metrology performance.”)
and wherein a strength of the correction is adjusted in response to a degree of difference inferred for the corresponding location and/or substrate. (See Levy ¶73, “In one embodiment, the metrology performance analysis module 206 may detect an asymmetric process variation of the same directionality between spatially separated metrology targets by monitoring a strength of a resonance within the pupil plane and/or a trend of the measured overlay associated as a function of location on the sample 106.”)

Regarding claim 11, Levy, Marciano, and Kandel disclose, the method as claimed in claim 9, wherein the calibration information defines a correction for stray radiation, the degree of correction depending on the inferred difference in structure.  (See Levy ¶72, “In one embodiment, the system 100 may identify a variation of a symmetric process on a sample 106 and provide metrology performance data (e.g. through the metrology performance analysis module 206 to the recipe control module 208) to modify a recipe for one or more metrology tools 202 to mitigate the impact of the symmetric performance variation on metrology performance.”)
Further See Levy ¶22, “Further, the robustness of a metrology target to a 
particular process variation may be dependent on the specific configuration, or 
recipe, of the metrology tool (e.g. a wavelength of light or a polarization of 
light utilized to perform a metrology measurement, and the like) as well as the 
optical characteristics of the metrology target (e.g. a thickness of one or 
more films, diffraction effects, and the like).

Regarding claim 15, Levy, Marciano, and Kandel disclose, the method as claimed in claim 8, wherein the measurements in step (e) are measurements of an asymmetry-related property of the target structures. (See Levy ¶41, “Additionally, the metrology performance analysis module 206 may identify deviations in metrology target parameters such as, but not limited to, a critical dimension, induced topography, dishing, erosion, side wall angle, or asymmetry of side wall angle.”)

Regarding claim 16, Levy, Marciano, and Kandel disclose, an apparatus for monitoring a manufacturing process in which multilayered product structures are formed on substrates by a combination of patterning steps, physical processing steps and chemical processing steps, (See Levy ¶22, “It is recognized herein that semiconductor processes (e.g. deposition of a film, a lithography step, an etch step, and the like) performed by a semiconductor process tool may drift over time.”)
the apparatus comprising: a processor arranged to: (See Levy ¶35, “In another embodiment, the controller 126 includes one or more processors 128.”)
receive a plurality of images, each image representing an angular distribution of inspection radiation after it has been scattered by a corresponding target structure, perform automated computer image processing to characterize patterns in each image by one or more image parameters; make a comparison of the one or more image parameters of the plurality of images for target structures having the same design but being formed at different locations on a substrate and/or on different substrates, and based on the comparison, infer the presence of a difference in structure, between the different locations. (See the rejection of claim 1 as it is equally applicable for these limitations of claim 16 as well.)

Regarding claim 17, Levy, Marciano, and Kandel disclose, the apparatus as claimed in claim 16, wherein the processor is arranged to infer a degree of difference in the structures, not only presence or non-presence.  (See Marciano ¶38, “The site for which pupil images 91C, 92C are provided, has a minus 11 nm variation of the layer thickness from nominal thickness while the site for which pupil images 91D, 92D are provided, has a plus 1 nm variation of the layer thickness from nominal thickness.”)

Regarding claim 19, Levy, Marciano, and Kandel disclose, the apparatus as claimed claim 16, wherein the processor is further arranged to determine a parameter of performance of the manufacturing process by processing further measurement signals obtained from a target structure that has been subject to the same process steps as the target structures, and the parameter of performance is determined by the processor partly on the basis of the inferred presence of difference in structure inferred from the images.  (See Levy ¶69, “An error signal 410a illustrates a corresponding inaccuracy of an overlay measurement associated with the metrology target.  The inaccuracy of the overlay measurement may, but is not limited to, represent a difference between an overlay as measured by the scatterometry overlay measurement tool using a process-sensitive recipe (e.g. including an arc of discontinuity 402) and the real overlay (e.g. as measured using a process-robust recipe or using a separate analysis).”)

Regarding claim 20, Levy, Marciano, and Kandel disclose, an inspection apparatus comprising the apparatus as claimed in claim 19 in combination with an illumination optical system and a detection optical system, the detection optical system configured to obtain at least one of the images and the further measurement signals.  (See Levy ¶63, It is further recognized herein that, in scatterometry overlay metrology tools, an illumination beam 104 incident on a metrology target on the sample 106 will generate a well-defined diffraction pattern that is detected at least in part by the detector 120 (e.g. CCD detectors) located at a pupil plane of a scatterometry overlay metrology tools provide data associated with the angle at which light enters the system.”)

Regarding claim 21, Levy, Marciano, and Kandel disclose, a non-transitory computer-readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least: (See Levy ¶36, “The memory medium 130 may include any storage medium known in the art suitable for storing program instructions executable by the associated one or more processors 128. For example, the memory medium 130 may include a non-transitory memory medium.”)
obtain images for a plurality of nominally identical target structures formed by a manufacturing process at different locations on a substrate and/or on different substrates, each image representing an angular distribution of inspection radiation after the inspection radiation has been scattered by the respective target structure and the manufacturing process forming multilayered product structures on substrates by a combination of patterning steps, physical processing steps and chemical processing steps; perform automated computer image processing to characterize patterns in each image by one or more image parameters; and based on a comparison of the one or more image parameters of the images for target structures having the same design but being formed at different locations on a substrate and/or on different substrates, infer the presence of a difference in structure, between the different locations. (See the rejection of claim 1 as it is equally applicable for claim 21 as well.)

Regarding claim 22, Levy, Marciano, and Kandel disclose, the medium of claim 21, wherein the image processing includes recognition of one or more types of features, and wherein the comparison is based at least partly on an image parameter comprising: the number of features of a first type in part of the image, the positioning of a feature of the first type within the captured image, the shape of a feature of the first type, the positioning of a feature of the first type relative to one or more other features of the first type, the intensity of a feature of the first type relative to a feature of a second type, and/or the positioning of a feature of the first type relative to one or more features of a second type. (See the rejection of claim 6 as it is equally applicable for claim 22 as well.)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Pub. No. 2016/0290796 A1) in view of Marciano et al. (US Pub. No. 2018/0023950 A1) in view of Kandel et al. (“Differential signal scatterometry overlay metrology: an accuracy investigation”) and in further view of Jak et al. (US Pub. No. 2015/0138523 A1).
Regarding claim 12, Levy, Marciano, and Kandel disclose the method as claimed in claim 8, but he fails to disclose the following limitation.
However Jak discloses, wherein the measurements in step (e) are made by dark field imaging.  (See Jak ¶56, “A dark field metrology apparatus suitable for use in embodiments of the present invention is shown in FIG. 3(a).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dark field imaging as suggested by Jak for Levy, Marciano, and Kandel’s CCD detector of a pupil using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Jak ¶7, is in order to make measurements when the target size is reduced.

Regarding claim 13, Levy, Marciano, Kandel, and Jak disclose, the method as claimed in claim 12, wherein the measurements in step (e) are made using a field image sensor of an inspection apparatus, (See Jak ¶56, “A dark field metrology apparatus suitable for use in embodiments of the present invention is shown in FIG. 3(a).”)
and the measurements in step (b) are made using a pupil image sensor, (See Levy ¶63, “Accordingly, a detector 120 (e.g. CCD detectors) located at a pupil plane of a scatterometry overlay metrology tools provide data associated with the angle at which light enters the system.
and wherein the illumination of step (a) and the measurements in steps (b) and (e) are made through a common objective lens. (See Levy ¶30, “In another embodiment, the metrology sub-system 101 includes an objective lens 116 to focus the illumination beam 104 onto one or more locations on the sample 106.”)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Pub. No. 2016/0290796 A1) in view of Marciano et al. (US Pub. No. 2018/0023950 A1) in view of Kandel et al. (“Differential signal scatterometry overlay metrology: an accuracy investigation”) in view of Jak et al. (US Pub. No. 2015/0138523 A1) and in further view of Boef et al. (US Pub. No. 2006/0066855 A1).
Regarding claim 14, Levy, Marciano, Kandel, and Jak disclose, the method as claimed in claim 12, but the they fail to disclose the following limitations.
However Boef discloses, wherein for the measurements in step (e) a spot of inspection radiation overfills a plurality of component gratings within a composite target structure, (See Boef ¶158, “The image plane measurement, on the other hand, must overfill the target in order to detect the alignment because the complete pupil plane must be sampled, including the contours of the target.”)
and for the measurements in step (b) a spot of inspection radiation underfills one component grating within the composite target structure. (See Boef ¶157, “The pupil plane 40 measurement (the actual angle resolved measurement) requires an illumination source that underfills the target at the object plane 42 (i.e. the measurement spot is smaller than the measurement target).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the overfill for an image plane measurement, and underfill for a pupil plane image  as suggested by Boef to Levy, Marciano, Kandel, and Jak’s pupil image and field plane field using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Boef in ¶158 and ¶159.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662